Citation Nr: 0202975	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  99-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to the veteran's service-connected low back 
disorder.  

2.  Restoration of special monthly compensation under 38 
U.S.C.A. § 1114(s) (West 1991).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1989.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Roanoke, Virginia (hereinafter RO).  


REMAND

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2001).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

A VA examiner in September 1998, opined that the veteran's 
hypertension was 

essential in nature and has over the 
intervening years been a compound of 
problems related to his lumbar disk 
disease.  The chronic pain and discomfort 
associated with his back condition and 
his stress related to it has compounded 
his blood pressure making it a little 
more problematic to control.  

Thereafter, a VA examiner in August 1999, indicated that 
there 

could be correlation or coincidence 
between chronic pain and the development 
of his hypertension.  However, it could 
be attributed to his obesity.  However, I 
cannot make any objective 
cause/relationship between the chronic 
pain versus his obesity in regard to the 
development of hypertension.  

The examiner concluded that "there was no objective way to 
have a cause/effect relationship between the chronic pain 
versus the obesity in regards to the development of his 
hypertension."  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, pursuant to the 
provisions of 38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 
3.310(a), "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 7 Vet. App. at 448.  
Although the VA examiner in 1999 could not objectively find a 
cause and effect relationship between the veteran's 
service-connected low back disorder and his hypertension, the 
VA examiner in 1998 indicated that the chronic pain, 
discomfort, and stress due to his service-connected back 
disorder had "compounded" his blood pressure.  

Allen is pertinent to the issue on appeal for entitlement to 
service connection for hypertension, as it is being sought on 
a secondary basis.  The Board notes that when a question has 
not been addressed by the RO, consideration must be given as 
to whether the veteran has been given adequate notice of the 
need to submit evidence or argument on the question.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the veteran was afforded a videoconference 
hearing and presented testimony before the Board in October 
2001.  At this hearing, the veteran stated that he had 
received treatment for hypertension from private 
practitioners.  These records are not in the claims files.  
When VA is put on notice prior to the issuance of a final 
decision of the possible existence of certain records and 
their relevance, the Board must seek to obtain those records 
before proceeding with the appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  The Court has held that the VA 
has a statutory duty to assist the veteran in obtaining 
civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  These records, as well as any other pertinent 
civilian records, should be obtained and considered by the RO 
prior to appellate review.  

By a rating decision dated in January 1999, special monthly 
compensation was granted based on meeting the statutory 
requirements for payment of housebound benefits.  38 U.S.C.A. 
§ 1114(s) (West 1991).  Entitlement to special monthly 
compensation under section 1114(s) is warranted when a 
veteran has a service-connected disability rated as total, 
and (1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more; or 
(2) by reason of such veteran's service-connected disability 
or disabilities is permanently housebound.  Id.  In a rating 
decision dated in July 1998, the RO found that the veteran's 
service-connected low back disorder was to be rated as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001), and that in addition it warranted a total rating 
based on individual unemployability under the provisions of 
38 C.F.R. § 4.16 (2001).  

However, by rating actions dated in May and July 2000, the RO 
effected an earlier proposed termination of special monthly 
compensation at the housebound rate, pursuant to 38 C.F.R. 
§ 3.105(e), effective September 1, 2000, based on a VA 
examination dated in January 2000.  The examiner on the VA 
spinal examination in January 2000 opined that the veteran 
would not be able to work in his previous occupation, but 
would need employment that excluded prolonged standing and 
sitting, or bending and twisting.  It was noted that the 
veteran should not lift any object greater than 10 pounds.  
Based on this examination, the RO concluded that the veteran 
could be employed in some type of work that accommodated 
these limitations and, therefore, that he was not 
unemployable due solely to his service-connected low back 
disorder.  Instead, the RO concluded that the veteran was 
unemployable due to the combination of his service-connected 
back and psychiatric disabilities. leaving the remaining, 
separate service-connected disabilities rated at less than 
60 percent.  Accordingly, the RO found that entitlement to 
special monthly compensation under the statutory provisions 
of 38 U.S.C.A. § 1114(s) was no longer warranted.  

At the video conference held in October 2001, the veteran 
stated that manifestations of his service-connected back 
disorder had increased in severity, and he further contended 
that he was unable to work due solely to his back disorder.  
Additionally, at this hearing, the veteran submitted a 
Vocational Evaluation Report from a private practitioner 
dated in October 2001.  The evaluator concluded that the 
veteran was disabled and incapable of substantial employment 
solely due to his service-connected low back disorder.  

As there is conflicting evidence of record as to the impact 
the veteran's service-connected back disorder has on his 
ability to secure or follow a substantially gainful 
occupation, further development of this issue is in order.  
Moreover, the Board notes that the claims file was not 
available for review by the examiner prior to the VA 
examination in January 2000, and, therefore, this examination 
is not adequate for appellate purposes.  All available 
evidence was not considered.  Likewise, pertinent facts were 
neither identified nor evaluated and weighed.  The Court has 
held that the requirement for evaluation of the complete 
medical history of the veteran's condition operated to 
protect veterans against an adverse decision based on a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Court has clearly indicated that 
the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  West v. Brown, 7 Vet. App. 70 (1994).

The Board has decided to remand this appeal to the 
originating agency for further evidentiary development.  
Because much of this additional development is most 
appropriately taken at the local level, including the initial 
consideration of principles announced in Allen v. Brown, 7 
Vet. App. 439 (1995) to the claim seeking service connection 
for hypertension, the Board has not opted to undertake the 
needed further development from the Board's location 
Washington, D.C., pursuant to the newly published regulations 
found at 67 Fed. Reg. 3099-3106 (to be codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, including 
competent evidence that provides a 
relationship between his hypertension and 
his low back disorder, especially 
evidence of aggravation.  Based on his 
response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources, to include 
Dr. Griffin located in Abingdon, 
Virginia; J. Merrill, M.D., with the 
Cornerstone Family Care, in Bristol, 
Virginia; and C. K. Ulmer, M.D., in 
Montgomery, Alabama.  The veteran should 
also be given the opportunity to present 
evidence of the impact his 
service-connected low back disorder has 
on his employability.  All attempts to 
secure this evidence must be documented 
in the claims files by the RO.  If, after 
making reasonable efforts to obtain the 
named records, the RO is unable to secure 
some or all of them, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The veteran must then be given an 
opportunity to respond and/or to obtain 
these records on his own behalf.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
any hypertension found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims files must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed chronic 
hypertension is due to or aggravated by 
any service-connected disorder.  A 
complete rationale for all opinions 
should be provided.  

3.  The veteran should also be afforded 
at this time a VA examination to 
determine the severity of his service-
connected herniated nucleus pulposus, L5-
S1, with left sided radiculitis.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should comment upon whether the 
veteran's service-connected low back 
disorder, in light of his education and 
occupational background, but without 
regard to other disabilities, precludes 
him from obtaining or retaining 
substantially gainful employment.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
these examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2001).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have 

been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	D. C. SPICKLER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

